Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 1 of 34




                     APPENDIX
   Case 1:21-cv-00062-MAB Document 23-2             Filed 06/09/21     Page 2 of 34




                                   List of Changes


1. The cover page was adjusted to note that Chief Judge Mark A. Barnett has been

   assigned to this case. The title of the pleading was also adjusted as were the page

   numbers indicating the presence of confidential information.


2. Page 4, paragraph 14 was adjusted to include a reference to the administrative

   materials filed by Customs and Border Protection (“CBP”) as it relates to the

   timeliness of this complaint.


3. Page 8, paragraph 28 was adjusted by adding a period to the abbreviation for page.


4. Page 16, paragraph 55 was adjusted to note that Ms. Heather Jacobson, Esq. filed

   the protest.


5. Page 16, paragraph 56 was adjusted to clarify the manner in which Optima was

   notified on the initial rejection of its protest before consideration of that protest

   was suspended.


6. Page 17, paragraph 57 was added to provide additional context about Ms.

   Jacobson’s communications with CBP regarding the progression of the protest at

   issue. In addition, a reference to Exhibit 10 was added which includes the relevant

   email communication.


7. Page 17, paragraph 58 was added to provide information regarding Ms. Jacobson’s

   ongoing interactions with CBP on the status of the protest at issue.

                                         -1-
   Case 1:21-cv-00062-MAB Document 23-2             Filed 06/09/21   Page 3 of 34




8. Page 17, paragraph 59 was renumbered to account for the above noted additions

   and edited slightly for clarity.


9. Page 17, paragraph 60 was added to provide additional information regarding

   interactions with CBP flowing from the action on Optima’s Void Denial Request.

   In addition, a reference to Exhibit 12 was added which includes the relevant email

   communication.


10. Page 18, paragraph 61 was added to provide additional information regarding the

   suspension of the protest at issue.


11. Page 18, paragraph 62 was renumbered to account for the above noted additions

   and edited slightly for clarity. Exhibit 14 was also added to clarify the progression

   of Optima’s protest through ACE.


12. Page 18, paragraphs 63-65 were renumbered to account for the above noted

   additions.


13. Page 19, paragraphs 66-69 were renumbered to account for the above noted

   additions.


14. Page 20, the date on the filing was adjusted.


15. The Exhibit List was amended to include the above-noted additional exhibits.


16. Exhibits 10, 12, and 14 have been added.


                                         -2-
         Case 1:21-cv-00062-MAB Document 23-2          Filed 06/09/21    Page 4 of 34




              UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Chief Judge Mark A. Barnett

                                                         )
 Optima Steel International LLC                          )
                                                         )
                       Plaintiff                         )      Court No. 21-00062
                                                         )
                       v.                                )    Confidential Information
                                                         ) Included on Pages 1-3, 5, 6, 8-
 United States,                                          )     12, 14-16 and 10-1718
                                                         )
                       Defendant.                        )
                                                         )

                            FIRST AMENDED COMPLAINT

         Plaintiff Optima Steel International LLC (“Optima”), by and through its counsel

submit this First Amended Complaint as of right stating the following claims against

Defendant United States:

                                        INTRODUCTION

         1.    Optima is the plaintiff herein and the importer of record for all challenged

import entries.


         2.    All—100 percent—of Optima’s hot-rolled steel imports consisted of hot-

rolled steel produced by Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”), a

Japanese hot-rolled steel producer. Optima purchased the Tokyo Steel hot-rolled steel

from [                                ], a Japanese trading company.
      Case 1:21-cv-00062-MAB Document 23-2             Filed 06/09/21   Page 5 of 34

                          Confidential, Subject to Protective Order


       3.     For all affected import transactions, Optima was the importer of record,

[        ] was the Japanese exporter, and Tokyo Steel was the Japanese hot-rolled steel

producer.


       4.     At the time of import entry (during the time period of Mach 2016 –

September 2017), Optima paid an antidumping duty (“AD”) cash deposit rate equal to

5.58%, which was the AD cash deposit rate applicable to Tokyo Steel at the time.


       5.     In December 2017, the United States Commerce Department (“USDOC”)

initiated an AD review of all sales and import entries of hot-rolled steel produced by

Tokyo Steel during the March 2016 – September 2017 time period. The USDOC

completed its AD review in June 2019. The USDOC’s final AD review determination

established a new AD cash deposit rate for Tokyo Steel of 2.06% ad valorem. The

USDOC’s final AD review also set forth a single company-specific AD assessment rate

equal to [                       ], which was the per metric ton equivalent of 2.06% ad

valorem AD rate.


       6.     In July 2019, USDOC notified the United States Customs and Border

Protection (“CBP”) of the “importer-specific AD assessment rate” for the AD review of

Tokyo Steel. Such notification was through non-public customs instructions that

instructed CBP to liquidate “[

                                                                           ]” and

“[




                                            -2-
      Case 1:21-cv-00062-MAB Document 23-2             Filed 06/09/21    Page 6 of 34

                          Confidential, Subject to Protective Order


                                      ]” The following paragraph assigned the rate of

[                       ] to the “[                                     ].”


       7.     It is crystal clear from USDOC’s own AD review documentation that the

customer name [                ] in USDOC’s liquidation instructions came from the U.S.

sales database that Tokyo Steel had submitted to USDOC during the AD review.


       8.     Notwithstanding that:

       (a)    100 percent of Optima’s imports of hot-rolled steel during the March 2016
              – September 2017 time period consisted of hot-rolled steel produced by
              Tokyo Steel;

       (b)    100 percent of Optima’s imports of Tokyo Steel produced hot-rolled steel
              during the March 2016-September 2017 time period were exported by
              [        ] to Optima; and

       (c)     USDOC explicitly instructed Customs that “all” shipments of certain hot-
              rolled steel produced by Tokyo Steel and sold to [       ] should be
              assessed AD liability of [                      ] (2.06% ad valorem) for
              imports of hot-rolled steel produced by Tokyo Steel

CBP incorrectly applied an AD assessment rate of 5.58% ad valorem to the Optima’s

import entries.


       9.     As a matter law and practice, such application of AD assessment rate is

wrong. The affected entry transactions should have been liquidated at the final company-

specific AD rate of [                       ].




                                            -3-
        Case 1:21-cv-00062-MAB Document 23-2            Filed 06/09/21   Page 7 of 34

                           Confidential, Subject to Protective Order


                           JURISDICTION AND STANDING

        10.   This is a civil action challenging the denial of a protest under 19 U.S.C. §

1514.


        11.   The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(a)

because this action arises from denied protest number 2704-20-112444.


        12.   Optima has standing to bring this action pursuant to 28 U.S.C. § 2631

because it was the importer of record for the entries subject to the denied protest and

caused the denied protest to be filed on its behalf.


        13.   CBP is an agency of the United States.


        14.    The entries that were the subject of protest number 2704-20-112444 and

that are subject to this action are as follows:


        300-8028669-2, 300-8028744-3, 300-4000499-5, 300-4000826-9, 300-4001057-0,
        300-4001605-6, 3004424031-4, 300-4424237-7, and 300-4424487-8.


        15.   Protest number 2704-20-112444 was timely filed within the meaning of 19

C.F.R. § 174.12(e).


        16.   The instant action is timely filed within the meaning of 28 U.S.C. § 2632,

28 U.S.C. § 2636, and 19 C.F.R. § 174.31 based on CBP’s October 16, 2020 denial of

Optima’s protest. See Protests and Entries from the Port of Long Beach, CA at Attach 1,

p. 1 (May 13, 2021), ECF No. 14-1.




                                             -4-
         Case 1:21-cv-00062-MAB Document 23-2            Filed 06/09/21   Page 8 of 34

                            Confidential, Subject to Protective Order


         17.    All duties, charges, and exactions assessed as a result of the liquidation of

the actions challenged herein have been paid.


                                 STATEMENT OF FACTS

Import entries by Optima of hot-rolled steel from Japan produced by Tokyo Steel
and exported by [       ]

         18.    During the time period March 2016 – September 2017 Optima made 13

entries of hot-rolled steel from Japan that were subject to AD cash deposits. See Exhibit

1 (copies of Optima import entry summaries). Nine of these entries are the subject of this

litigation.


         19.    All of the hot-rolled steel imported by Optima was sold to [          ] by

Tokyo Steel and exported by [            ] to Optima. See Exhibit 1 (providing invoices

from [          ] to Optima).


         20.    All of the hot-rolled steel imported by Optima (from [          ]) during this

time period was produced by Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”),

whose manufacturer identification (ID) number is ([                          ]. See Exhibit 1

(showing Box 13 of CF 7501’s with the indicated manufacturer ID); see also Exhibit 2

(bills of lading and Tokyo Steel mill certificates corresponding to the invoices from

[         ]).


         21.    Based on the entry documentation submitted to CBP, all of Optima’s 13

protested entries including the 9 entries of hot-rolled steel for which the protest was




                                              -5-
      Case 1:21-cv-00062-MAB Document 23-2                Filed 06/09/21       Page 9 of 34

                           Confidential, Subject to Protective Order


denied and that are the subject to this litigation were shipped from Japan on the following

vessels and in the following quantities:


                            Vessel Name         Sailing       Quantity
                                                Month          (MT)
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                         TOTAL                            [                ]

See Exhibit 1 (providing the entry summary, invoice, packing list, and certificate of

origin for each of the protested entries).


       22.    Each entry was comprised of merchandise produced by Tokyo Steel that

was subject to the AD order. See id.; see also Exhibit 2 (bills of lading and Tokyo Steel

mill certificates corresponding to the invoices from [          ]).


       23.    Because Tokyo Steel did not yet have (at the time the entries subject to the

challenged protest were entered) its own AD cash deposit rate, Optima deposited

estimated duties at the AD cash deposit applicable to “all others” as set forth in the

USDOC’s AD cash deposit instructions dated July 9, 2019. Such AD deposit rate was

10.24% starting from USDOC’s preliminary determination until the final determination

in the underlying investigation at which time the rate was revised to 5.58%. See Exhibit


                                             -6-
      Case 1:21-cv-00062-MAB Document 23-2            Filed 06/09/21   Page 10 of 34

                          Confidential, Subject to Protective Order


3 (USDOC’s cash deposit instruction following the preliminary determination); see also

Exhibit 4 (USDOC’s cash deposit instruction following AD order); Exhibit 1 (Optima’s

CF 7501s detailing payment of “ADA” (AD cash deposits) commensurate with the

relevant deposit rate).


USDOC’s AD Review of Tokyo Steel and Establishment of Company-specific AD
rate for Tokyo Steel

   Initiation of USDOC AD Review, Issuance of AD Questionnaire To Tokyo Steel and
   Tokyo Steel AD Questionnaire Responses

       24.     On December 7, 2017 the USDOC initiated its AD review for the AD

order hot-rolled steel from Japan for the review period March 22, 2016 to September 30,

2017. See Initiation of Antidumping and Countervailing Duty Administrative Reviews,

82 Fed. Reg. 57,705 (December 7, 2017).


       25.    On January 16, 2018 the USDOC issued a decision memorandum that

selected Tokyo Steel, and another Japanese steel producer, Nippon Steel & Sumitomo

Metal Corporation to be “mandatory respondents” for the USDOC’s POR1 AD review

for hot-rolled steel from Japan. Accordingly, on January 19, 2018 the USDOC issued its

AD questionnaire to Tokyo Steel. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 9,

Attachment 3).


       26.    the USDOC’s AD questionnaire had four primary parts: Section A

contained multiple questions about corporate organization of the mandatory respondent

and general information about the mandatory respondent’s U.S. sales. Section B

requested a complete listing of all “home market’ sales of the subject merchandise


                                            -7-
      Case 1:21-cv-00062-MAB Document 23-2               Filed 06/09/21     Page 11 of 34

                            Confidential, Subject to Protective Order


detailing the invoice price to the home market customer, as well as all expenses incurred

in selling and shipping the subject merchandise to home market customers. Section C

requested a complete listing of all “United States” sales of the subject merchandise

detailing the invoice price to the U.S., as well as all expenses incurred in selling and

shipping the subject merchandise to the U.S. customers. And Section D requested a

complete listing of the costs of production for every type of hot-rolled product sold to

home market and U.S. customers. Id.


       27.    On February 20, 2018 Tokyo Steel submitted its response to Section A of

the AD questionnaire. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 11).


       28.    Of particular relevance was Tokyo Steel’s response to USDOC’s Section A

question 3 which required that Tokyo Steel provide “detailed information about your

channels of distribution {and}, the categories of customers to whom you sell.” See

Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 3 USDOC’s AD Questionnaire at

pg. 10 and 11). Tokyo Steel provided the following information to the USDOC:


       We note that 100 percent of Tokyo Steel’s sales of subject hot-rolled steel to the
       United States are manufactured to order. Also, Tokyo Steel does not sell from
       inventory in either the U.S. or home market. Accordingly, all production of hot-
       rolled steel is shipped to a customer immediately after production.
       U.S. Sales
       Tokyo Steel’s U.S. sales during the review period were made through [
                                                                           ]. For all sales
       made to this unaffiliated Japanese trading company, the unaffiliated Japanese
       company [                                                                        ]
       ...
       As indicated above, with respect to U.S. sales, there was [
                     ]; namely, U.S. sales made to an unaffiliated Japanese [


                                              -8-
      Case 1:21-cv-00062-MAB Document 23-2               Filed 06/09/21    Page 12 of 34

                           Confidential, Subject to Protective Order


                ]. And, within this channel of distribution, Tokyo Steel had [
                                   ].
       ...
       Notwithstanding that [     ] percent of all US subject hot-rolled sales and a
       majority of all home market subject hot-rolled sales made by Tokyo Steel were
       sold through trading companies, Tokyo Steel knows the ultimate destination of
       the shipment. The reason is straightforward. Every sale is produced to order and
       therefore Tokyo Steel knows the identity of the actual U.S. and home market
       customer to whom the merchandise is sold.


See Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 4 providing relevant pages of

Tokyo Steel Section A Questionnaire Response).


       29.    In addition to narrative answers to the USDOC’s questions, Tokyo Steel’s

Section A response provided supporting documentation as exhibits. See Exhibit 5

(Affidavit of Amber Jeffcoat at para. 12). Specifically, Exhibit A-9 provided a complete

“sales trace” for one of Tokyo Steel U.S. sales of hot-rolled steel made to [             ]. See

Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 5 providing Exhibit A-9).


       30.    The documentation in Tokyo Steel’s Exhibit A-9 makes clear that Tokyo

Steel’s U.S. sales of hot-rolled steel were made to “[                           ]” Id.


       31.    On March 8, 2018 Tokyo Steel submitted its response to Section C of the

USDOC’s AD questionnaire. Tokyo Steel’s Section C Response consisted of three

primary parts. The most import part was the submission of a computer sales file that

provided a listing of each and every U.S. shipment of the hot-rolled steel under review by

Tokyo Steel made during the review period, March 22, 2016 – September 30, 2017

(“POR 1”).


                                              -9-
     Case 1:21-cv-00062-MAB Document 23-2                Filed 06/09/21      Page 13 of 34

                           Confidential, Subject to Protective Order


       32.    Pursuant to the USDOC’s instructions, “each and every U.S. shipment of

hot-rolled steel” equaled each and every shipment by Tokyo Steel according to the date

when Tokyo Steel’s shipment left the factory for the port. Or stated differently, the

shipment-by-shipment listing included all those U.S. shipments the left Tokyo Steel’s

factory during the time period March 22, 2016 – September 30, 2017 (destined for the

port to be loaded on a vessel bound for the United States.


       33.    Tokyo Steel’s Section C response also included a narrative portion that

both provided specific answers to the USDOC’s questions and detailed the contents of

each field in the submitted U.S. sales computer file. The third part of Tokyo Steel’s

Section C response included exhibits that provided additional supporting documentation

requested by the USDOC.


       34.    Of particular relevance was Tokyo Steel’s response to question “field

number 6.0 Customer Code”

              FIELD NUMBER 6.0: Customer Code
              FIELD NAME: CUSCODU
              DESCRIPTION: Report the name of the customer or the internal accounting
              code designating the customer, as used in your normal course of business.
              NARRATIVE: Provide a list of customer names and codes as an attachment to
              your narrative response.


       ANSWER: Tokyo Steel has reported this field as requested. Tokyo Steel had the
       following U.S. customer(s) during the POR:

              [                                              ]

       We have also reported in field CUSCOD3U [                    ] customer. See Exhibit C-
       5.



                                              - 10 -
      Case 1:21-cv-00062-MAB Document 23-2                  Filed 06/09/21    Page 14 of 34

                               Confidential, Subject to Protective Order


See Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 6 including the relevant pages

of Tokyo Steel’s Section C Response, including Exhibit C-5).


       35.    Tokyo Steel Exhibit C-5 made clear that Tokyo Steel’s internal code for

[        ] was [               ] and Tokyo Steel’s internal code for [            ] U.S. customer

Optima, was [             ].


       36.    Again, Tokyo Steel’s Section C response contained a computer sales listing

of every Tokyo Steel U.S. shipment of hot-rolled steel made during POR1. Such sales

listing indicated that there were a total of [           ] U.S. sales transactions. Each sales

transaction contained a number of different fields providing data and information

requested by the USDOC. Among others, such fields of the Tokyo Steel U.S. sales

listing included:

                Field name             Field description
                                       Product code
                                       Primary customer
                                       End customer
                                       Order number
                                       Order date
                                       Invoice number
                                       Invoice date
                                       Shipment date
                                       Vessel name
                                       Zip code of destination
                                       Shipment quantity (metric tons)
                                       Shipment quantity (kgs)


       37.    Between July 11, 2018 and August 16, 2018 the USDOC issued

supplemental questionnaires to Tokyo Steel seeking clarification, confirmation or




                                                - 11 -
      Case 1:21-cv-00062-MAB Document 23-2                   Filed 06/09/21      Page 15 of 34

                             Confidential, Subject to Protective Order


additional information with respect to the data and information that Tokyo Steel had

provide as part of the AD review.


       38.     Of particular relevance was the USDOC’s Supplemental Section A-C

Questionnaire dated July 11, 2018 in which the USDOC asked the following question:

              16. You use at least [

                          ]. What is the official name of your U.S. customer and all its affiliated
              companies that you deal with? Explain how they are related to each other and your
              interactions with them.


See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 19).

       39.    On August 1, 2018, Tokyo Steel submitted to the USDOC a certified

response that contained the following answer to the above question: “[                          ] {sic}

is a shortened form, or another name for, [                            ]” Id.; see also Exhibit 5

(Affidavit of Amber Jeffcoat at Attachment 8 providing relevant pages from Tokyo

Steel’s certified questionnaire response).

       40.    This clarification response made by Tokyo Steel—in response to a specific

question by the USDOC—made crystal clear that “[                            ]” was essentially a

Tokyo Steel internal nickname for [                             ]. Or stated differently, Tokyo

Steel’s only customer for all of its U.S. shipments was [                               ]. See Exhibit

5 (Affidavit of Amber Jeffcoat at para. 21).


       41.    Every computer file Tokyo Steel we submitted to the USDOC contained a

specific computer file name. The latest version of Tokyo Steel’s U.S. sales database was

called tsussales02. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 22).



                                                - 12 -
     Case 1:21-cv-00062-MAB Document 23-2             Filed 06/09/21   Page 16 of 34

                          Confidential, Subject to Protective Order


   The USDOC’s Final AD Review Determination

      42.    On June 21, 2019, the USDOC released its final results for its AD review of

Hot-Rolled Steel from Japan for the review period, March 22, 2016 – September 30,

2017. See Certain Hot-Rolled Steel Flat Products From Japan: Final Results of

Antidumping Duty Administrative Review and Final Determination of No Shipments;

2016-2017, 84 Fed. Reg. 31,025 (June 28, 2019) and accompanying Issues and Decision

Memorandum. See Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 9).


      43.    The USDOC’s AD review final results release consisted of, among other

items a calculation package detailing the specific AD margin calculation methodology

employed and the databases used for the USDOC’s calculation of Tokyo Steel’s AD rate

for POR1. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 24, Attachment 10 and 11

providing relevant pages of final calculation package).


      44.    The USDOC’s final results calculation package makes clear that the

USDOC utilized Tokyo Steel’s U.S. sales database called tsussales02 to calculate both

Tokyo Steel’s AD rate and the company-specific assessment AD rate. See Exhibit 5

(Affidavit of Amber Jeffcoat at para. 25, Attachment 12 providing relevant pages of

calculation package).


Confirmation that Sales Transactions to Optima Steel Were Included in USDOC’s
AD Assessment Rate Calculation for Tokyo Steel Provided to Customs.

      45.    Attachment 7 to the Affidavit of Amber Jeffcoat provides the public

summary of those U.S. sales transactions that USDOC relied upon in calculating Tokyo



                                           - 13 -
      Case 1:21-cv-00062-MAB Document 23-2                Filed 06/09/21   Page 17 of 34

                           Confidential, Subject to Protective Order


Steel’s new AD cash deposit rate of 2.06% and the company-specific assessment rate of

[                        ]. See Exhibit 7. Specifically, Attachment 4 provides provided

all those U.S. sales transactions for which the CUSCODU was [                  ] (indicating

[                    ] was the customer). Id.


       46.    A vessel-by-vessel summary of the U.S. sales transactions in Attachment

12 is set forth below.

                            Vessel Name         Sailing       Quantity
                                                Month          (MT)
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                     [                                                     ]
                         TOTAL                            [                ]


See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 27).

       47.    The total quantity indicated above equals the sum of all of Tokyo Steel’s

individual U.S. sales transactions that were included in the USDOC’s AD rate calculation

for the 2016-2017 antidumping review. See Exhibit 5 (Affidavit of Amber Jeffcoat at

para. 28).


       48.    Such fact is evidenced by the fact that this total quantity ties exactly to the

specific page in the USDOC’s antidumping margin calculation “output” for deriving (a)

                                            - 14 -
      Case 1:21-cv-00062-MAB Document 23-2              Filed 06/09/21       Page 18 of 34

                            Confidential, Subject to Protective Order


Tokyo Steel’s new AD cash deposit rate of 2.06% and (b) the company-specific AD

assessment rate of [                         ]. Id.


       49.     The summary calculation of Tokyo Steel’s new AD cash deposit rate is

provided in the USDOC’s “Final Results Margin Calculation for Tokyo Steel.” See

Exhibit 5 ( Affidavit of Amber Jeffcoat at Attachment 11). As can be seen therein, the

total quantity of [                        ] was used to calculate Tokyo Steel’s new AD

rate of 2.06%.


       50.     And the summary calculation of the USDOC’s “importer specific AD

assessment rate” is provided on in the USDOC’s “Output” of its AD margin calculation

program.” See Exhibit 5 ( Affidavit of Amber Jeffcoat at Attachment 11). As can be

seen therein, the total quantity of [                        ] (column B) was used to derive

the “per-unit {AD} assessment rate” of [                            ]. Id.


       51.     The USDOC’s importer specific assessment calculation page makes clear

that the USDOC calculated only a single—just one—company-specific AD assessment

rate for Tokyo Steel’s hot-rolled steel AD review. Id. Had the USDOC believed there

were multiple entities eligible for a company-specific assessment rate, the USDOC would

have calculated multiple company-specific assessment rates. But the USDOC did not do

so. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 31).


       52.     On June 19, 2019, the USDOC issued both public and non-public

liquidation instructions directing CBP to liquidate subject entries in accord with the final



                                             - 15 -
      Case 1:21-cv-00062-MAB Document 23-2               Filed 06/09/21    Page 19 of 34

                             Confidential, Subject to Protective Order


results. See Exhibit 6 (Public Customs Instructions); Exhibit 7 (Non-Public Customs

Instructions).


       53.       Paragraph 1 of the non-public instructions directed CBP to liquidate entries

from “[                                        ]” at a final rate of “[                      ].”

Exhibit 7. Those instructions also observed that “[

                         ].” Id.


       54.       In late December 2019, CBP liquidated the entries that are subject to the

instant action utilizing the cash deposit rate in effect at the time of entry.


       55.       On February 18, 2020, Optima caused the protest at issue here to be filed

on its behalf contesting CBP’s failure to liquidate the covered entries in accord with the

company-specific rate applicable to subject merchandise produced by Tokyo Steel and

[                  ]. See Exhibit 8 (Original Protest). Optima’s protest was filed by Ms.

Heather Jacobson, Esq. of Junker and Nakachi in Seattle, WA.


       56.       On April 2, 2020, CBP indicated via its ACE system that Optima’s protest

had been denied, in part the protest, stating that “[




                                                  ].” See Exhibit 9 (Denial of Protest).



                                              - 16 -
       Case 1:21-cv-00062-MAB Document 23-2           Filed 06/09/21    Page 20 of 34

                          Confidential, Subject to Protective Order


       57.    On May 4, 2020, Optima filed a request for reconsideration of the partial

denial of its protest providingOn April 29, 2020, Ms. Jacobson sent an email to CBP

Supervisory Import Specialist Craig Callies to request additional information concerning

the protest denial. (A copy of this email is provided in Exhibit 10).


       58.    On May 1, 2020, Ms. Jacobson talked by telephone with Craig Callies.

During this conversation, Mr. Callies stated that he was not directly familiar with the

basis for denial but believed that the issue needed to be re-reviewed, and that Optima

would need to file a Void Denial request so that CBP could reconsider the issue and

consult with Commerce as to the meaning of the liquidation instructions.


       57.59. On May 4, 2020, Ms. Jacobson filed a Void Denial request as discussed

with Mr. Callies. See Exhibit 11 (Request for Reconsideration). In support of the Void

Denial request, Ms. Jacobson provided additional information demonstrating that the

covered entries were eligible for the company-specific rate in paragraph 1 of the non-

public instructions. See Exhibit 10 (Request for Reconsideration).


       60.    On May 5, 2020 CBP’s ACE system indicated that Optima’s Void Denial

request had been denied. Accordingly, that same day, Ms. Jacobson sent a detailed email

to Craig Callies (with a cc to the Director and Assistant Directors of the Center) that

documented the substance of the May 1st telephone conference and that also objected to

the summary denial of void denial request. (A copy of the email is provided in Exhibit

12).




                                           - 17 -
      Case 1:21-cv-00062-MAB Document 23-2               Filed 06/09/21   Page 21 of 34

                             Confidential, Subject to Protective Order


       61.     Later that same day (May 5th), the CBP ACE system indicated that

Optima’s protest was “SUSPENDED.”

       58.62. On October 16, 2020, CBP denied the request for reconsiderationOptima’s

protest, in part, stating that “[




                                       ]”. See Exhibit 11 (Denial of Reconsideration); see

also Exhibit 14 (ACE Summary Printout).


                                    STATEMENT OF CLAIMS

       59.63. In the following respects, and for other reasons apparent from the factual

information presented to CBP and included in the instant complaint CBP’s liquidation of

the entries at issue here was erroneous and its denial of Optima’s protest was in error.


Count 1:       CBP Erroneously Liquidated Optima’s Entries that Were Produced by
               Tokyo Steel, sold to [    ], and Imported by Optima

       60.64. Optima reasserts and incorporates by reference paragraphs 1-5963.


       61.65. The imports covered by this protest were eligible for the company-specific

rate identified in paragraph 1 of the USDOC’s non-public instruction.




                                              - 18 -
      Case 1:21-cv-00062-MAB Document 23-2              Filed 06/09/21    Page 22 of 34

                           Confidential, Subject to Protective Order


       62.66. CBP incorrectly liquidated Optima’s covered entries at the cash deposit rate

applicable at entry and not the company-specific rate identified in paragraph 1 of the non-

public instructions for which they were eligible.


Count 2:        CBP Denied Optima’s Protest Despite Evidence Demonstrating its
                Position was in Error

       63.67. Optima reasserts and incorporates by reference paragraphs 1-6266.


       64.68. Optima’s protest and request for reconsideration demonstrated to CBP that

its basis for liquidating the covered entries at the cash deposit rate at the time of entry

was in error.


       65.69. CBP denied Optima’s protest and its request for reconsideration despite

evidence demonstrating that its basis for denying the protest was affirmatively wrong.




                                             - 19 -
     Case 1:21-cv-00062-MAB Document 23-2           Filed 06/09/21   Page 23 of 34

                        Confidential, Subject to Protective Order


                    PRAYER FOR JUDGMENT AND RELIEF

WHEREFORE, for the foregoing reasons, Optima prays that this Court enter judgment as
follows:

   (A)   Enter judgment in favor of Optima;

   (B)   Hold CBP’s denial of Optima’s protest invalid;

   (C)   Direct CBP to re-liquidate the entries covered by this action in accord with the
         rate identified in the non-public instructions;

   (D)   Direct CBP to refund any excess payments made by Optima with the
         appropriate interest; and

   (E)   Grant Optima such additional relief as the Court may deem just and proper.

                                           Respectfully submitted,

                                           /s/ Daniel L. Porter

                                           Daniel L. Porter
                                           James C. Beaty

                                           Curtis Mallet-Prevost, Colt & Mosle LLP
                                           1717 Pennsylvania Avenue, N.W.
                                           Washington, D.C. 20006
                                           202-452-7373

March 8June 4, 2021                        Counsel for Optima Steel International LLC




                                         - 20 -
Case 1:21-cv-00062-MAB Document 23-2         Filed 06/09/21    Page 24 of 34




                            EXHIBIT LIST

  Number                                   Description
 Exhibit 1                              Entry Summaries
 Exhibit 2       Bills of Lading, Invoices, and Associated Mill Test Certificates
 Exhibit 3                 INV Preliminary Cash Deposit Instructions
 Exhibit 4                     INV Final Cash Deposit Instructions
 Exhibit 5                         Affidavit of Amber Jeffcoat
 Exhibit 6               POR 1 Public Cash DespositDeposit Instructions
 Exhibit 7                 POR 1 Non-public Liquidation Instructions
 Exhibit 8                                    Protest
 Exhibit 9                             CBP Protest Denial
 Exhibit 10                              Email with CBP
Exhibit 1011                       Request for Reconsideration
 Exhibit 12                              Email with CBP
Exhibit 1113                  Denial of Request for Reconsideration
 Exhibit 14                               ACE Printout
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 25 of 34




                     EXHIBIT 10
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 26 of 34




             NOT CAPABLE OF SUMMARY
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 27 of 34




                     EXHIBIT 11
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 28 of 34




             NOT CAPABLE OF SUMMARY
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 29 of 34




                     EXHIBIT 12
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 30 of 34




             NOT CAPABLE OF SUMMARY
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 31 of 34




                     EXHIBIT 13
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 32 of 34




             NOT CAPABLE OF SUMMARY
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 33 of 34




                     EXHIBIT 14
Case 1:21-cv-00062-MAB Document 23-2   Filed 06/09/21   Page 34 of 34




             NOT CAPABLE OF SUMMARY
